DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: a typographical error. Line 4 should be amended as follows “adjacent a section of tissue of [[an]] the internal biological structure” since the internal biological structure is already recited in line 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US Pub. No. 2012/0303046).
Regarding claim 15, Stone discloses a method of applying suture to an internal biological structure (labrum 121; for example, see Figures 4-4F), the method comprising delivering a distal end of a suturing device (10) to a position within a patient and adjacent a section of tissue (“T”) of [the] internal biological structure (for example, see Figure 4), advancing a needle (16) into the section of tissue in a first direction (the needle is curved and is rotated through tissue, wherein the first direction is during the first half of the rotation), advancing the needle (16) in a second direction different from 
Regarding claim 16, Stone discloses the needle (16) is advanced into the section of tissue from a first side of the tissue and the needle (16) passes out of the section of tissue through the first side of the tissue before engaging with the suture portion (for example, see paragraph 62 disclosing the needle may be rotated a full revolution to extend the needle eyelet 54 out of the ligament “T”, thus the needle passes out of the section of tissue before engaging the suture portion; see also Figures 4-4B).
Regarding claim 17, Stone discloses advancing the needle (16) in the first direction and advancing the needle (16) in the second direction is a continuous advancement (in that the needle is rotated through the tissue in one full revolution which comprises the first and second directions).
Regarding claim 18, Stone discloses advancing the needle (16) comprises rotating the needle (for example, see paragraph 62).
Regarding claim 19, Stone further discloses positioning a distal-most face of an elongate body (18) of the suturing device (10) adjacent the section of tissue prior to advancing the needle (for example, see Figure 4).
Regarding claim 21, Stone discloses the distal-most face of the elongate body is positioned flush against the section of tissue (the needle is rotated until it passes out of .
Claims 15-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrovsky et al. (US Pub. No. 2013/0253542).
Regarding claim 15, Ostrovsky discloses a method of applying suture to an internal biological structure (for example, see paragraph 28), the method comprising delivering a distal end of a suturing device (200) to a position within a patient and adjacent a section of tissue of [the] internal biological structure (for example, see paragraphs 28 and 30 disclosing the device may be inserted into the body of a patient to deliver sutures in different tissues of the body), advancing a needle (206) into the section of tissue in a first direction (the needle is curved and is rotated through tissue, wherein the first direction is during the first half of the rotation), advancing the needle (206) in a second direction different from the first direction (during the second half of the rotation; see also, for example, Figures 3A-3C) and into engagement with a suture portion (for example, see Figures 3C-3D), retracting the needle (206) back through the section of tissue to draw the suture portion through the section of tissue (for example, see Figures 3E-3G, 5, and paragraph 104), and withdrawing the distal end of the suturing device (200) from the position adjacent the section of tissue to be sutured (for example, the distal end is withdrawn from the position adjacent the tissue at the end of the procedure when the device is removed from the patient’s body).
Regarding claim 16, Stone discloses the needle (206) is advanced into the section of tissue from a first side of the tissue and the needle (206) passes out of the 
Regarding claim 17, Ostrovsky discloses advancing the needle (206) in the first direction and advancing the needle (206) in the second direction is a continuous advancement (in that the needle is rotated through the tissue continuously in the defined first and second directions to engage the suture).
Regarding claim 18, Ostrovsky discloses advancing the needle (206) comprises rotating the needle (for example, see Figures 3A-3C illustrating the curved needle rotating over an arc).
Regarding claim 19, Ostrovsky further discloses positioning a distal-most face of an elongate body (208) of the suturing device (200) adjacent the section of tissue prior to advancing the needle (in that the distal-most face of head 208 needs to be positioned adjacent the tissue in order for the needle to be able to pierce the tissue).
Regarding claim 22, Ostrovsky further discloses advancing the needle (206) into the section of tissue comprises advancing the needle from a retracted position within the suturing device (for example, see Figure 3A) through a distal-most face of the suturing device (for example, see Figure 3B in which the needle moves from a retracted position through 244 of the distal-most face).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. as applied to claims 15 and 19 above, and further in view of Nobles et al. (US Pub. No. 2011/0190793).
Stone discloses the claimed invention except for advancing a sheath distal to the elongate body to separate the distal-most face of the elongate body from the section of tissue. Nobles also discloses a method of suturing tissue with a suturing device (100). Nobles teaches advancing a sheath into the body of a patient in order to position the suturing device within the patient (for example, see paragraphs 41-42). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of advancing a sheath distal to Stone’s elongate body, thus separating the distal-most face of the elongate body from the section of tissue, as taught by Nobles. Doing so would protect the suturing device and surround tissue from damage as the device is properly positioned within a patient.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky et al. as applied to claims 15 and 19 above, and further in view of Nobles et al. (US Pub. No. 2011/0190793).
Ostrovsky discloses the claimed invention except for advancing a sheath distal to the elongate body to separate the distal-most face of the elongate body from the section of tissue. Nobles also discloses a method of suturing tissue with a suturing device (100). Nobles teaches advancing a sheath into the body of a patient in order to position the suturing device within the patient (for example, see paragraphs 41-42). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of advancing a sheath distal to Ostrovsky’s elongate body, thus separating the distal-most face of the elongate body from the section of tissue, as taught by Nobles. Doing so would protect the suturing device and surround tissue from damage as the device is properly positioned within a patient.
Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. and Nobles et al. 
Regarding claim 23, Stone discloses a method of suturing tissue comprising the steps of delivering a distal end of a suturing device (10) for placing a first suture (12) into the body of a patient (for example, see Figure 4), aligning the distal end of the suturing device for placing a first suture with the tissue to be sutured (for example, see Figure 4), advancing a needle (16) of the suturing device for placing a first suture through the inner wall in a first direction at the first entry location (the needle is curved and is rotated through tissue, wherein the first direction is during the first half of the 
Nobles also discloses a method of suturing tissue with a suturing device (200). Nobles teaches the method may be performed on an internal body lumen such that the tissue sutured is an inner wall of the body lumen (for example, see paragraph 167) and performing the steps of aligning the distal end of the device with an inner wall of the body lumen (for example, see Figure 8), advancing and retracting the needle to draw a first suture portion through the inner wall (for example, see Figures 8-9), aligning a distal end of the suturing device for placing a second suture with the inner wall of the body lumen at a second entry location on an opposite side of the body lumen as the first entry location (for example, see Figure 9), advancing and retracting the needle to draw a second suture portion through the inner wall (for example, see Figures 9-10), withdrawing the distal end of the suturing device from alignment with the inner wall at the second entry location (for example, see Figure 10), and drawing the portion of the first suture through the inner wall closer to the portion of the second suture through the 
With further respect to claim 23, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of withdrawing the distal end of the suturing device for placing a first 
Regarding claim 24, Stone as modified discloses the suturing device for placing a first suture and the suturing device for placing a second suture are the same suturing device (see also rejection of claim 23 above for details).
Regarding claim 25, Stone as modified discloses the first suture is joined with the second suture before the portion of the first suture through the inner wall is drawn closer to the portion of the second suture through the inner wall (for example, see Nobles paragraph 117).
Regarding claim 26, Stone as modified further discloses withdrawing the suturing device for placing a first suture prior to aligning a distal end of a suturing device for placing a second suture (in order to load the second suture on Stone’s suturing device; see also rejection of claim 23 above for details).
Regarding claim 27, Stone as modified discloses the first suture portion is within the body lumen when the needle of the suturing device for placing a first suture engages the first suture portion (see Stone in which the needle is rotated completely through tissue to engage the suture thus the modification by Nobles above would yield the suture portion being within the body lumen adjacent the first entry location for engagement by the needle).
Regarding claim 28, Stone as modified discloses advancing the needle of the suturing device for placing a first suture through the inner wall and into the body lumen at a first exit location different from the first entry location (in that the needle moves in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 4:30 AM - 3:00 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 28, 2022